In a coram nobis proceeding, defendant appeals from an order of the County Court, Nassau County, dated March 1, 1962, which denied, without a hearing, his application to vacate a judgment of said court, rendered January 20, 1950 on his plea of guilty, convicting him of forgery in the second degree and on each count sentencing him, as a prior felony offender, to serve a term of 5 to 10 years, the two terms to be served concurrently. Order affirmed. Ho opinion. Beldoek, P. J., Kleinfeld, Christ, Hill and Hopkins, JJ., concur.